                                                                                                     Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 1 of 10



                                                                                              1   James Weiler, AZ Bar No. 034371
                                                                                                  Michael Zoldan; AZ Bar No. 028128
                                                                                              2
                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                              4   Scottsdale, AZ 85260
                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                  JWeiler@zoldangroup.com
                                                                                              6   MZoldan@zoldangroup.com
                                                                                                  JMiller@zoldangroup.com
                                                                                              7
                                                                                              8   Attorneys for Plaintiff
                                                                                                  Thomas Bowman II
                                                                                              9
                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                             11                                      DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  Thomas Bowman II, an Arizona resident,                      Case No.
                                                                                             13
                                                                                                                        Plaintiff,
                                                                                             14
                                                                                                         v.                                          VERIFIED COMPLAINT
                                                                                             15
                                                                                                  DWW AZ, Inc. dba Right Honda, an
                                                                                             16
                                                                                                  Arizona Corporation,
                                                                                             17                                                       (Jury Trial Requested)
                                                                                             18
                                                                                             19                         Defendants.

                                                                                             20
                                                                                                         Plaintiff Thomas Bowman II (“Plaintiff”), for his Verified Complaint against
                                                                                             21
                                                                                             22   Defendant DWW AZ, Inc. dba Right Honda (“Defendant” or the “Company”), hereby

                                                                                             23   alleges as follows:
                                                                                             24
                                                                                                                                           PARTIES
                                                                                             25
                                                                                                         1.     Plaintiff is, and at all times relevant hereto was, a resident of Maricopa
                                                                                             26
                                                                                             27   County, Arizona. At all times relevant to this lawsuit, Plaintiff was an employee of

                                                                                             28   Defendant as defined in the Americans with Disabilities Act and the American’s with
                                                                                                    Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 2 of 10



                                                                                              1   Disabilities Act Amendments, 42 U.S.C. 12101, et seq. (collectively referred to as the
                                                                                              2
                                                                                                  “ADA”) and an “eligible employee” of Respondents as defined in the Family and Medical
                                                                                              3
                                                                                                  Leave Act, 29 U.S.C.A. § 2601, et seq (“FMLA”).
                                                                                              4
                                                                                              5          2.     Upon information and belief, Defendant DWW AZ, Inc. dba Right Honda is

                                                                                              6   an Arizona Corporation, which is registered to conduct business and is currently doing
                                                                                              7
                                                                                                  business in the State of Arizona.   The Company is, and at all times relevant hereto was,
                                                                                              8
                                                                                                  Plaintiff’s “employer” as defined in the FMLA and ADA.
                                                                                              9
                                                                                             10                                JURISDICTION AND VENUE
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          3.     This Court has subject matter jurisdiction over Plaintiff’s federal claims
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  pursuant to 28 U.S.C. § 1331 in that the claims set forth in this Complaint arise under
                                                                                             13
                                                                                                  federal law. All acts complained herein occurred in Maricopa County, Arizona, and this
                                                                                             14
                                                                                             15   Court has jurisdiction over the parties and subject matter set forth in this Complaint

                                                                                             16   pursuant to the ADA and FMLA.
                                                                                             17
                                                                                                         4.     The employment practices alleged to be unlawful were committed within,
                                                                                             18
                                                                                                  and had their primary effect in, the jurisdiction of the United States District Court for the
                                                                                             19
                                                                                             20   District of Arizona.

                                                                                             21          5.     Plaintiff was, at all relevant times, an employee of Defendant within the
                                                                                             22
                                                                                                  meaning of the ADA.
                                                                                             23
                                                                                                         6.     At all relevant times, Defendant has continuously been an employer engaged
                                                                                             24
                                                                                             25   in an industry affecting commerce, employing fifteen or more employees, within the

                                                                                             26   meaning of the ADA.
                                                                                             27          7.     Plaintiff has exhausted all administrative and statutory prerequisites
                                                                                             28
                                                                                                  necessary to commence this action, and therefore jurisdiction is proper.
                                                                                                    Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 3 of 10



                                                                                              1          8.     Personal jurisdiction in this Court is proper.
                                                                                              2
                                                                                                         9.     Venue in this Court is proper.
                                                                                              3
                                                                                                                                FACTUAL ALLEGATIONS
                                                                                              4
                                                                                              5          10.    Plaintiff commenced employment with Defendant in 2002 and most recently

                                                                                              6   held the title of Finance Director.
                                                                                              7
                                                                                                         11.    Throughout the duration of his employment with Defendant, Plaintiff
                                                                                              8
                                                                                                  performed at or above a satisfactory level.
                                                                                              9
                                                                                             10          12.    At all times relevant, Plaintiff was disabled. Plaintiff’s disabilities included
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   diabetes, lupus, psoriatic arthritis, hearing impairments and physical limitations resulting
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  from full hip replacements.
                                                                                             13
                                                                                                         13.    Defendant had actual and constructive knowledge of Plaintiff’s condition.
                                                                                             14
                                                                                             15          14.    Plaintiff’s disabilities constituted serious health conditions.        Plaintiff

                                                                                             16   experiences a substantial limitation on the performance of several major life activities
                                                                                             17
                                                                                                  including, but not limited to, working.
                                                                                             18
                                                                                                         15.    His symptoms include difficulty walking, hearing loss, and physical
                                                                                             19
                                                                                             20   exacerbations of his conditions caused by stress.

                                                                                             21          16.    Despite his disabilities, Plaintiff was able to perform the essential functions
                                                                                             22
                                                                                                  of his job position, with or without requested accommodations, and has demonstrated that
                                                                                             23
                                                                                                  ability Defendants.
                                                                                             24
                                                                                             25          17.    By April 3, 2018, Plaintiff’s symptoms had deteriorated to the point where

                                                                                             26   he needed to take a leave of absence from work to treat for his disabilities. Even though
                                                                                             27   things had gotten worse, he was still fully performing all of his job duties.
                                                                                             28
                                                                                                         18.    On April 3, 2018, Plaintiff requested disability leave from Defendants. With
                                                                                                    Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 4 of 10



                                                                                              1   a reasonable accommodation of taking disability leave, Plaintiff believed that he would be
                                                                                              2
                                                                                                  able to receive the treatment he needed to continue performing all the duties of his job.
                                                                                              3
                                                                                                         19.    On April 4, 2018, Jay Francis, an Owner of the Company, came into
                                                                                              4
                                                                                              5   Plaintiff’s office and offered him $5,200 a month for six months plus $100,000 cash if he

                                                                                              6   did not take disability leave.
                                                                                              7
                                                                                                         20.    Mr. Francis knew that Plaintiff was currently going through financial
                                                                                              8
                                                                                                  struggles and could not turn down his offer.
                                                                                              9
                                                                                             10          21.    Plaintiff agreed to risk his health and accepted Defendant’s offer made by
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   Mr. Francis. Plaintiff received a check in the amount of $10,400 to cover his rent for the
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  next two months.
                                                                                             13
                                                                                                         22.    Plaintiff never received the $100,000 cash or remaining 4 months of
                                                                                             14
                                                                                             15   payments for rent as promised. Despite not receiving the money, Plaintiff continued to

                                                                                             16   fully perform all of the essential functions of his job.
                                                                                             17
                                                                                                         23.    In May of 2018, Plaintiff’s health condition continued to deteriorate.
                                                                                             18
                                                                                                         24.    In May of 2018, Plaintiff informed Defendant’s General Manager, Darrel
                                                                                             19
                                                                                             20   Deak, that he needed to take medical leave to receive treatment for his disability.

                                                                                             21          25.    Mr. Deak warned Plaintiff that if he went on medical leave or sought to use
                                                                                             22
                                                                                                  any type of disability leave that Defendant would have to pay for Plaintiff’s back tax issues
                                                                                             23
                                                                                                  and that this would be a problem. Mr. Deak discouraged Plaintiff from seeking medical
                                                                                             24
                                                                                             25   leave through threats of retaliation if he did so.

                                                                                             26          26.    On June 29, 2018, Plaintiff informed Mr. Deak that he would be finishing
                                                                                             27   out the month of June 2018 before taking disability leave.
                                                                                             28
                                                                                                         27.    Mr. Deak responded that Plaintiff needed to put his request for leave on hold
                                                                                                    Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 5 of 10



                                                                                              1   until he returned from vacation in the middle of July.
                                                                                              2
                                                                                                         28.    Plaintiff again felt obligated out of fear of retaliation to heed the request of
                                                                                              3
                                                                                                  Mr. Deak.
                                                                                              4
                                                                                              5          29.    During the second week of July 2018, Plaintiff discussed his need to take

                                                                                              6   medical leave with another employee Tommy Marino. Mr. Marino then informed Mr.
                                                                                              7
                                                                                                  Francis that Plaintiff again was requesting medical leave.
                                                                                              8
                                                                                                         30.    Shortly after speaking with Mr. Marino, Mr. Francis called Plaintiff and
                                                                                              9
                                                                                             10   began to verbally berate him about a trivial work matter.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          31.    On July 17, 2018, Plaintiff was informed that he was no longer allowed on
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  the premises for reasons that were not told to him.
                                                                                             13
                                                                                                         32.    Later that day, Plaintiff was informed by Mr. Deak that he was on leave
                                                                                             14
                                                                                             15   pending an investigation.

                                                                                             16          33.    Shortly after being placed on leave, Plaintiff learned that his position was
                                                                                             17
                                                                                                  filled by a different employee.
                                                                                             18
                                                                                                         34.    On July 23, 2018, Plaintiff was terminated.
                                                                                             19
                                                                                             20          35.    From April 2018 through July 23, 2018, Plaintiff was repeatedly denied

                                                                                             21   medical leave and even denied the paperwork that the Company would need Plaintiff to fill
                                                                                             22
                                                                                                  out to take leave.
                                                                                             23
                                                                                                         36.    Despite his repeated requests for accommodation over the course of almost
                                                                                             24
                                                                                             25   seven months, Defendants never engaged in the interactive process with Plaintiff.

                                                                                             26          37.    On or about September 11, 2018, Plaintiff filed a Charge of Discrimination
                                                                                             27   with the EEOC claiming disability discrimination and retaliation.
                                                                                             28
                                                                                                         38.    On or about September 26, 2018, the EEOC issued Plaintiff a Notice of Right
                                                                                                     Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 6 of 10



                                                                                              1   to Sue with respect to each of Plaintiff’s charges.
                                                                                              2
                                                                                                                            COUNT I
                                                                                              3     DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT
                                                                                              4          39.     Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                              5
                                                                                                  as if fully set forth herein.
                                                                                              6
                                                                                                         40.     The ADA prohibits discrimination against a qualified individual with a
                                                                                              7
                                                                                              8   disability in regard to terms, conditions and privileges of employment. 42 U.S.C. §
                                                                                              9   12112(a).
                                                                                             10
                                                                                                         41.     Plaintiff has a physical impairment that substantially limits a major life
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  activity.
                                                                                             12
                                                                                             13          42.     In the alternative, the length of time during which Plaintiff has experienced
                                                                                             14   symptoms, and for which he will continue to suffer from, constitutes a record of
                                                                                             15
                                                                                                  impairment.
                                                                                             16
                                                                                                         43.     Plaintiff suffers from several disabilities including but not limited to diabetes,
                                                                                             17
                                                                                             18   lupus, psoriatic arthritis, hearing impairments, and full bilateral hip replacements which
                                                                                             19   are disabilities as defined by the ADA.
                                                                                             20
                                                                                                         44.     Defendant is an employer under the ADA.
                                                                                             21
                                                                                                         45.     Defendant knew of Plaintiff’s physical limitations.
                                                                                             22
                                                                                             23          46.     Defendant treated Plaintiff disparately as compared to other similar situated

                                                                                             24   non-disabled employees because of his disability.
                                                                                             25
                                                                                                         47.     Plaintiff is qualified to perform the essential functions of his position.
                                                                                             26
                                                                                                         48.     Plaintiff requested reasonable accommodations to allow him to perform the
                                                                                             27
                                                                                             28   essential functions of his position.

                                                                                                         49.     Defendant discriminated and retaliated against Plaintiff by failing to provide
                                                                                                     Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 7 of 10



                                                                                              1   him with reasonable accommodations, protected medical leave and terminated him due to
                                                                                              2
                                                                                                  his disabilities. See 42 U.S.C. § 12112(b).
                                                                                              3
                                                                                                         50.     Accommodating Plaintiff’s reasonable requests would not inflict undue
                                                                                              4
                                                                                              5   hardship on Defendant.

                                                                                              6          51.     Plaintiff’s reasonable requests would not pose a direct threat to the health or
                                                                                              7
                                                                                                  safety of other individuals in the workplace.
                                                                                              8
                                                                                                         52.     Plaintiff’s disability was at the very least a motivating factor in Defendant’s
                                                                                              9
                                                                                             10   discriminatory conduct.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          53.     As a direct, intentional, and willful consequence of such illegal conduct,
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  Plaintiff suffered adverse employment actions including, inter alia, termination of
                                                                                             13
                                                                                                  employment.
                                                                                             14
                                                                                             15          54.     As a result, Plaintiff has been damaged in an amount to be proven at trial.

                                                                                             16                              COUNT II
                                                                                                   RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES
                                                                                             17
                                                                                                                               ACT
                                                                                             18
                                                                                                         55.     Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                             19
                                                                                             20   as if fully set forth herein.

                                                                                             21          56.     The ADA prohibits discrimination against any individual because such
                                                                                             22
                                                                                                  individual engaged in protected activity under the ADA. See 42 U.S.C. § 12203(a).
                                                                                             23
                                                                                                         57.     Plaintiff   engaged in protected activity by requesting reasonable
                                                                                             24
                                                                                             25   accommodations and requesting to take protected medical leave.

                                                                                             26          58.     Defendant retaliated against Plaintiff by failing to provide him with
                                                                                             27   reasonable accommodations, preventing him from taking protected medical leave and
                                                                                             28
                                                                                                  terminated him due to his disabilities and EEOC complaints.
                                                                                                     Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 8 of 10



                                                                                              1          59.     Plaintiff’s disability was at the very least a motivating factor in Defendant’s
                                                                                              2
                                                                                                  retaliatory conduct.
                                                                                              3
                                                                                                         60.     As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                              4
                                                                                              5   Plaintiff suffered adverse employment actions including, inter alia, interference with

                                                                                              6   protected medical leave and termination of employment.
                                                                                              7
                                                                                                         61.     As a result, Plaintiff has been damaged in an amount to be proven at trial.
                                                                                              8
                                                                                                                                COUNT III
                                                                                              9            INTERFERENCE UNDER THE FAMILY AND MEDICAL LEAVE ACT
                                                                                             10
                                                                                                         62.     Plaintiff reasserts and realleges each and every allegation in this complaint
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  as if fully set forth herein.
                                                                                             12
                                                                                             13          63.     It is unlawful for an employer to interfere with, restrain, or deny the exercise
                                                                                             14   of any right under the FMLA. 29 U.S.C. § 2615.
                                                                                             15
                                                                                                         64.     Defendant employs more than 50 employees and as such, are employers for
                                                                                             16
                                                                                                  purposes of FMLA, subject to FMLA requirements.
                                                                                             17
                                                                                             18          65.     Plaintiff was an “eligible employee” entitled to take leave pursuant to the
                                                                                             19   FMLA.
                                                                                             20
                                                                                                         66.     Plaintiff had a “serious health condition” as defined by the FMLA and was
                                                                                             21
                                                                                                  incapacitated as a result of that condition.
                                                                                             22
                                                                                             23          67.     Plaintiff provided sufficient notice of his need to take leave under the FMLA.

                                                                                             24          68.     Plaintiff exercised his rights under the FMLA.
                                                                                             25
                                                                                                         69.     Defendant’s adverse employment actions discouraged Plaintiff from
                                                                                             26
                                                                                                  exercising rights under the FMLA.
                                                                                             27
                                                                                             28          70.     Defendant terminated Plaintiff as a result of his requests and necessity for

                                                                                                  FMLA leave.
                                                                                                    Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 9 of 10



                                                                                              1          71.     Plaintiff’s FMLA leave was at the very least a motivating factor in his
                                                                                              2
                                                                                                  termination.
                                                                                              3
                                                                                                         72.     As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                              4
                                                                                              5   Plaintiff suffered adverse employment actions including, inter alia, termination of

                                                                                              6   employment.
                                                                                              7
                                                                                                         73.     Plaintiff is entitled to recover damages against Defendant in an amount to be
                                                                                              8
                                                                                                  proven at trial.
                                                                                              9
                                                                                             10                         CONCLUSION AND PRAYER FOR RELIEF
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          WHEREFORE, Plaintiff prays for judgment against Defendant DWW AZ, as
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  follows:
                                                                                             13
                                                                                                         A.      An award of damages for all counts in an amount to be proven at trial;
                                                                                             14
                                                                                             15          B.      An award of compensatory and punitive damages in an amount to be proven

                                                                                             16                  at trial;
                                                                                             17
                                                                                                         C.      An award of back pay and front pay (deferring to Title VII remedial structure
                                                                                             18
                                                                                                                 allowing award of back pay and other equitable relief (see 42 U.S.C. § 2000e-
                                                                                             19
                                                                                             20                  5(g)(1)).

                                                                                             21          D.      Pre- and post-judgment interest;
                                                                                             22
                                                                                                         E.      Reasonable attorneys’ fees, costs and other expenses under the ADA
                                                                                             23
                                                                                                                 pursuant to 42 U.S.C. § 12205; and
                                                                                             24
                                                                                             25          F.      Any other remedies or judgments deemed just and equitable by this Court.

                                                                                             26                                        JURY DEMAND
                                                                                             27          Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                             28
                                                                                                                         RESPECTFULLY SUBMITTED on November 20, 2018.
                           Case 2:18-cv-04143-SRB Document 1 Filed 11/20/18 Page 10 of 10



                     1                                             ZOLDAN LAW GROUP, PLLC
                     2
                                                              By: Isl James Weiler
                     3                                             14500 N. Northsight Blvd.
                                                                   Suite 133
                     4                                             Scottsdale, AZ 85260
                     5                                             Attorneys for Plaintiff Thomas Bowman II
                     6
                     7
                                                             VERIFICATION
                     8
                                Plaintiff Thomas Bowman declares under penalty of perjury that he has read the
                     9
                    10   foregoing Verified Complaint and is familiar with the contents thereof.         The matters

                    11   asserted therein are true and based on his personal knowledge, except as to those matters
        N

        :2 0=
r--:i    "�
         �

P-s      0 C.

                    12
         N �
        ·-




5�
           0
        ��
         ."
        "�
        -;�              stated upon information and belief, and as to tho e matters, he believes them to be nue .
                    13
        .,, 0

0 =@
         � N

         8;
        "'-,,
        ..,-
        :g 14
        "'-
        .-::   I
         �o

<r:     .,,..,..., 15
        "'"
           .




         ....
        .? N
r--:i   -�
        -"o

        "'
        ';ji..,,.  16
� ��          ..


Q z. "-<l           17
r--:i z_
0 ...,  0 "


N                   18
        �f--




                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
